       Case: 1:21-cv-02960 Document #: 1 Filed: 06/02/21 Page 1 of 21 PageID #:1




                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

MILLENNIUM IP, INC. and MILLENNIUM MEDIA, INC.,

       Plaintiffs,                                                  Case No. 1:21-cv-02960

v.

THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

       Defendants.

                                            COMPLAINT

        Plaintiffs, MILLENNIUM IP, INC. and MILLENNIUM MEDIA, INC. (“Millennium” or

 “Plaintiffs”), by their undersigned counsel, hereby complains of the Partnerships and

 Unincorporated Associations identified on Schedule A attached hereto (collectively,

 “Defendants”), and for their Complaint hereby alleges as follows:

                                  JURISDICTION AND VENUE

        1.       This Court has original subject matter jurisdiction over the claims in this action

 pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051 et seq., the Federal Copyright Act,

 17 U.S.C. § 101, et seq., 28 U.S.C. § 1338(a)–(b) and 28 U.S.C. § 1331. This Court has jurisdiction

 over the claims in this action that arise under the laws of the State of Illinois pursuant to 28 U.S.C.

 § 1367(a), because the state law claims are so related to the federal claims that they form part of

 the same case or controversy and derive from a common nucleus of operative facts.

        2.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

 properly exercise personal jurisdiction over Defendants since each of the Defendants directly

 targets consumers in the United States, including Illinois, through at least the fully interactive

 commercial Internet stores operating under the Defendant domain names and/or the online


                                                   1
      Case: 1:21-cv-02960 Document #: 1 Filed: 06/02/21 Page 2 of 21 PageID #:2




marketplace accounts identified in Schedule A attached hereto (collectively, the “Defendant

Online Stores” or “Defendant Aliases”). Specifically, Defendants are reaching out to do business

with Illinois residents by operating one or more commercial, interactive Internet Stores through

which Illinois residents can purchase products bearing infringing versions of Plaintiffs’ trademark

and copyrighted works. Each of the Defendants has targeted sales from Illinois residents by

operating online stores that offer shipping to the United States, including Illinois, accept payment

in U.S. dollars and, on information and belief, has sold products bearing infringing versions of

Plaintiffs’ federally registered copyrighted works to residents of Illinois. Each of the Defendants

is committing tortious acts in Illinois, is engaging in interstate commerce, and have wrongfully

caused Plaintiffs substantial injury in the State of Illinois.

        3.      This Court has personal jurisdiction over each Defendant, in that each Defendant

conducts significant business in Illinois and in this Judicial District, and the acts and events giving

rise to this lawsuit of which each Defendant stands accused were undertaken in Illinois and in this

Judicial District.

                                             INTRODUCTION

        4.      Plaintiffs, Millennium IP, Inc. and Millennium Media, Inc., are the owners of the

Copyright Registrations that protect the creative content of the Expendable films. Total production

and advertising budgets for the Expendable Films exceeds $250 million.

        5.      This action has been filed by Plaintiffs to combat online trademark and copyright

infringers who trade upon Plaintiffs’ reputation and goodwill and valuable trademark and

copyrights by selling and/or offering for sale products, hereinafter referred to as the

“EXPENDABLES Products” in connection with Plaintiffs’ famous motion picture, “The

Expendables.” Given the success of the first film, subsequent films such as “The Expendables 2”



                                                   2
      Case: 1:21-cv-02960 Document #: 1 Filed: 06/02/21 Page 3 of 21 PageID #:3




and “The Expendables 3” were made. In addition, the defendants are selling unauthorized products

that are based on and derived from the copyrighted subject matter of the Expendable films,

hereinafter referred to as the “Expendables Products.” The tremendous notoriety and worldwide

recognition of the EXPENDABLES trademark is due in part to the casts of the films which have

included famous actors such as Sylvester Stallone, Jason Statham, Arnold Schwarzenegger, Mel

Gibson, Harrison Ford, Wesley Snipes, Dolph Lundgren, Bruce Willis and Antonio Banderas

among many others. The Expendables Films, all of which have been produced under the

Millennium Films label of Millennium IP, Inc. and Millennium Media, Inc., have generated

worldwide box office revenues in excess of $500 million.

       6.      Plaintiffs are the owner of Copyright Registration Nos. PA 1-703-039; PA 1-810-

290; PAu 3-734-299 (collectively, the “Expendables Works”); and the registrations are attached

hereto as Exhibit 1. All of the copyrights have an effective date that predates defendants acts of

copyright infringement.

       7.      In an effort to illegally profit from the creative content of the Expendables Films

and the trademark EXPENDABLES, Defendants have created numerous Defendant Online Stores

and design them to appear to be selling authorized Expendables Products.

       8.      The Defendant Online Stores share unique identifiers, such as design elements and

similarities of the unauthorized products offered for sale, establishing a logical relationship

between them and suggesting that Defendants’ illegal operations arise out of the same transaction,

occurrence, or series of transactions or occurrences. Defendants attempt to avoid liability by going

to great lengths to conceal both their identities and the full scope and interworking of their illegal

operation. Plaintiffs are forced to file this action to combat Defendants’ infringement. Plaintiffs

have been and continue to be irreparably damaged through consumer confusion, dilution, loss of



                                                  3
      Case: 1:21-cv-02960 Document #: 1 Filed: 06/02/21 Page 4 of 21 PageID #:4




control over the creative content and tarnishment of the valuable copyright as a result of

Defendants’ actions and seek injunctive and monetary relief.

       9.       The rise of online retailing, coupled with the ability of e-commerce sites to hide

their identities, has made it nearly impossible for policing actions to be undertaken since availing

itself of takedown procedures to remove infringing products would be an ineffective and endless

game of whack-a-mole against the mass counterfeiting that is occurring over the Internet. The

aggregated effect of the mass counterfeiting that is taking place has overwhelmed Plaintiffs and

their ability to police their rights against the hundreds of anonymous defendants which are selling

illegal counterfeits at prices below an original.

       10.     To be able to offer the counterfeit products at a price substantially below the cost of

original, while still being able to turn a profit after absorbing the cost of manufacturing, advertising

and shipping requires an economy of scale only achievable through a cooperative effort throughout

the supply chain. As Homeland Security’s recent report confirms, counterfeiters act in concert

through coordinated supply chains and distribution networks to unfairly compete with legitimate

brand owners while generating huge profits for the illegal counterfeiting network:

       Historically, many counterfeits were distributed through swap meets and individual
       sellers located on street corners. Today, counterfeits are being trafficked
       through vast e-commerce supply chains in concert with marketing, sales, and
       distribution networks. The ability of e-commerce platforms to aggregate
       information and reduce transportation and search costs for consumers provides a
       big advantage over brick-and-mortar retailers. Because of this, sellers on digital
       platforms have consumer visibility well beyond the seller’s natural geographical
       sales area.
                                               ...
       The impact of counterfeit and pirated goods is broader than just unfair competition.
       Law enforcement officials have uncovered intricate links between the sale of
       counterfeit goods and transnational organized crime. A study by the Better
       Business Bureau notes that the financial operations supporting counterfeit
       goods typically require central coordination, making these activities attractive
       for organized crime, with groups such as the Mafia and the Japanese Yakuza
       heavily involved. Criminal organizations use coerced and child labor to


                                                    4
      Case: 1:21-cv-02960 Document #: 1 Filed: 06/02/21 Page 5 of 21 PageID #:5




       manufacture and sell counterfeit goods. In some cases, the proceeds from
       counterfeit sales may be supporting terrorism and dictatorships throughout the
       world.
                                                ...
       Selling counterfeit and pirated goods through e-commerce is a highly profitable
       activity: production costs are low, millions of potential customers are available
       online, transactions are convenient, and listing on well-branded e-commerce
       platforms provides an air of legitimacy.


See Department of Homeland Security, Combating Trafficking in Counterfeit and Pirated Goods,

Jan. 24, 2020, (https://www.dhs.gov/publication/combating-trafficking-counterfeit-and-pirated-

goods), at 10, 19 (emphasis added) attached hereto as Exhibit 2.

       11.     The Defendant Online Stores share unique identifiers, such as design elements and

similarities of the unauthorized products offered for sale, establishing a logical relationship between

them and suggesting that Defendants’ illegal operations arise out of the same transaction, occurrence,

or series of transactions or occurrences. Defendants use aliases to avoid liability by going to great

lengths to conceal both their identities as well as the full scope and interworking of their illegal

network. Despite deterrents such as takedowns and other measures, the use of aliases enables

counterfeiters to stymie authorities:

       The scale of counterfeit activity online is evidenced as well by the significant efforts
       e-commerce platforms themselves have had to undertake. A major e-commerce
       platform reports that its proactive efforts prevented over 1 million suspected bad
       actors from publishing a single product for sale through its platform and blocked
       over 3 billion suspected counterfeit listings from being published to their
       marketplace. Despite efforts such as these, private sector actions have not been
       sufficient to prevent the importation and sale of a wide variety and large volume of
       counterfeit and pirated goods to the American public.
                                                  ...
       A counterfeiter seeking to distribute fake products will typically set up one or more
       accounts on online third-party marketplaces. The ability to rapidly proliferate third-
       party online marketplaces greatly complicates enforcement efforts, especially for
       intellectual property rights holders. Rapid proliferation also allows counterfeiters
       to hop from one profile to the next even if the original site is taken down or blocked.
       On these sites, online counterfeiters can misrepresent products by posting pictures
       of authentic goods while simultaneously selling and shipping counterfeit versions.


                                                  5
       Case: 1:21-cv-02960 Document #: 1 Filed: 06/02/21 Page 6 of 21 PageID #:6




                                                 ...
        Not only can counterfeiters set up their virtual storefronts quickly and easily, but
        they can also set up new virtual storefronts when their existing storefronts are shut
        down by either law enforcement or through voluntary initiatives set up by other
        stakeholders such as market platforms, advertisers, or payment processors.

Id. at 5, 11, 12.

        12.     eCommerce giant Alibaba has also made public its efforts to control counterfeiting

on its platform. It formed a special task force that worked in conjunction with Chinese authorities

for a boots-on the ground effort in China to stamp out counterfeiters. In describing the counterfeiting

networks it uncovered, Alibaba expressed its frustration in dealing with “vendors, affiliated dealers

and factories” that rely upon fictitious identities that enable counterfeiting rings to play whack-a-

mole                                          with                                         authorities:




                                                     6
      Case: 1:21-cv-02960 Document #: 1 Filed: 06/02/21 Page 7 of 21 PageID #:7




See Xinhua, Fighting China’s Counterfeits in the Online Era, China Daily (Sept. 19, 2017),
available at www.chinadaily.com.cn/business/2017-09/19/content_32200290.htm (Exhibit 3).

       13.         Plaintiffs have been and continue to be irreparably damaged through consumer

confusion, dilution, loss of control over its reputation and good-will as well as the quality of goods

bearing the EXPENDABLES trademark and Works. The rise of eCommerce as a method of

supplying goods to the public exposes brand holders and creators that make significant investments

in their products to significant harm from counterfeiters:

       Counterfeiting is no longer confined to street-corners and flea markets. The
       problem has intensified to staggering levels, as shown by a recent Organisation for
       Economic Cooperation and Development (OECD) report, which details a 154
       percent increase in counterfeits traded internationally — from $200 billion in 2005
       to $509 billion in 2016. Similar information collected by the U.S. Department of
       Homeland Security (DHS) between 2000 and 2018 shows that seizures of
       infringing goods at U.S. borders have increased 10-fold, from 3,244 seizures per
       year to 33,810.
                                                 …

       The rise in consumer use of third-party marketplaces significantly increases the
       risks and uncertainty for U.S. producers when creating new products. It is no longer

                                                  7
      Case: 1:21-cv-02960 Document #: 1 Filed: 06/02/21 Page 8 of 21 PageID #:8




       enough for a small business to develop a product with significant local consumer
       demand and then use that revenue to grow the business regionally, nationally, and
       internationally with the brand protection efforts expanding in step. Instead, with the
       international scope of e-commerce platforms, once a small business exposes itself
       to the benefits of placing products online — which creates a geographic scope far
       greater than its more limited brand protection efforts can handle — it begins to face
       increased foreign infringement threat.

                                                  ...

       Moreover, as costs to enter the online market have come down, such market entry
       is happening earlier and earlier in the product cycle, further enhancing risk. If a new
       product is a success, counterfeiters will attempt, often immediately, to outcompete
       the original seller with lower-cost counterfeit and pirated versions while avoiding
       the initial investment into research and design.
                                                 ...

       Counterfeiters have taken full advantage of the aura of authenticity and trust that
       online platforms provide. While e-commerce has supported the launch of thousands
       of legitimate businesses, their models have also enabled counterfeiters to easily
       establish attractive “store-fronts” to compete with legitimate businesses.

       See Combating Trafficking in Counterfeit and Pirated Goods, Jan. 24, 2020,

(Exhibit 2) at 4, 8, 11.

       14.         Not only are the creators and brand holders harmed, the public is harmed as well:

         The rapid growth of e-commerce has revolutionized the way goods are bought and
         sold, allowing for counterfeit and pirated goods to flood our borders and penetrate
         our communities and homes. Illicit goods trafficked to American consumers by e-
         commerce platforms and online third-party marketplaces threaten public health and
         safety, as well as national security. This illicit activity impacts American innovation
         and erodes the competitiveness of U.S. manufacturers and workers.
         The President’s historic memorandum provides a much warranted and long overdue
         call to action in the U.S. Government’s fight against a massive form of illicit trade
         that is inflicting significant harm on American consumers and businesses. This
         illicit trade must be stopped in its tracks.
Id. at 3, 4. (Underlining in original).

       15.     Plaintiffs’ investigation shows that the telltale signs of an illegal counterfeiting ring

are present in the instant action. For example, Schedule A shows the use of store names by the

Defendant Online Stores that employ no normal business nomenclature and, instead, have the



                                                   8
      Case: 1:21-cv-02960 Document #: 1 Filed: 06/02/21 Page 9 of 21 PageID #:9




appearance of being made up, or if a company that appears to be legitimate is used, online research

shows that there is no known address for the company. Thus, the Defendant Online Stores are using

fake online storefronts designed to appear to be selling genuine Plaintiffs products, while selling

inferior imitations of Plaintiffs’ products. The Defendant Aliases also share unique identifiers, such

as design elements and similarities of the counterfeit products offered for sale, establishing a logical

relationship between them and suggesting that Defendants’ illegal operations arise out of the same

transaction, occurrence, or series of transactions or occurrences. Defendants attempt to avoid liability

by going to great lengths to conceal both their identities and the full scope and interworking of their

illegal counterfeiting operation. Plaintiffs is forced to file this action to combat Defendants’ infringing

of Plaintiffs’ registered work, as well as to protect unknowing consumers from purchasing

unauthorized EXPENDABLES products over the Internet.

        16.     This Court has personal jurisdiction over each Defendant, in that each Defendant

conducts significant business in Illinois and in this Judicial District, and the acts and events giving

rise to this lawsuit of which each Defendant stands accused were undertaken in Illinois and in this

Judicial District. In addition, each defendant has offered to sell and ship infringing products into

this Judicial District.

                                          THE PLAINTIFFS

        17.      Plaintiffs, Millennium IP, Inc. and Millennium Media, Inc., are the owners of the

Copyright Registrations that protect the creative content of the Expendable films. Total production

and advertising budgets for the Expendable Films exceeds $250 million:




                                                    9
    Case: 1:21-cv-02960 Document #: 1 Filed: 06/02/21 Page 10 of 21 PageID #:10




       18.     Plaintiffs are the owners of the United States Copyright Registrations that cover the

“Expendables” motion pictures. The Registrations are valid, subsisting and in full force and effect.

True and correct copies of the Registrations are attached hereto as Exhibit 1.

       19.     In an effort to illegally profit from the creative content of the Expendable Films and

the trademark EXPENDABLES, Defendants have created numerous Defendant Online Stores and

design them to appear to be selling authorized Expendables Products.

       20.     Millennium has invested substantial time, money and effort in building up and

developing consumer recognition, awareness, and goodwill in the EXPENDABLES Products.

       21.     The success of the EXPENDABLES Products is due in large part to Millennium’s

marketing, promotional, and distribution efforts.

       22.     Additionally, Millennium owes a substantial amount of the success of the

EXPENDABLES Products to its licensees, consumers and interest that its consumers have

generated.


                                                    10
    Case: 1:21-cv-02960 Document #: 1 Filed: 06/02/21 Page 11 of 21 PageID #:11




       23.     As a result of Millennium’s efforts, the quality of its EXPENDABLES Products, the

promotional efforts for its products and designs, press and media coverage, and members of the

public have become familiar with EXPENDABLES Products, EXPENDABLES Works, and

EXPENDABLES trademark and associate them exclusively with Millennium. Millennium has

acquired a valuable reputation and goodwill among the public as a result of such association.

       24.     Millennium has made efforts to protect its interests in and to the EXPENDABLES

Works and EXPENDABLES trademark. No one other than Millennium and its licensees are

authorized to manufacture, import, export, advertise, offer for sale, or sell any goods utilizing the

EXPENDABLES Works or EXPENDABLES trademark without the express written permission of

Millennium.

                                       THE DEFENDANTS

       25.     Defendants are individuals and business entities who, upon information and belief,

reside in the People’s Republic of China or other foreign jurisdictions. Defendants conduct business

throughout the United States, including within Illinois and in this Judicial District, through the

operation of the fully interactive commercial websites and online marketplaces operating under the

Defendant Online Stores. Each Defendant targets the United States, including Illinois, and has

offered to sell and, on information and belief, has sold and continues to sell illegal EXPENDABLES

Products to consumers within the United States, including Illinois and in this Judicial District.

                       THE DEFENDANTS’ UNLAWFUL CONDUCT

       26.     The success of the Expendable Films has resulted in significant copying of the

creative content protected by the films’ copyrights and infringement of the trademark

EXPENDABLES. Plaintiffs have identified numerous domain names linked to fully interactive

websites and marketplace listings on platforms such as eBay, WISH, Amazon, Alibaba,



                                                  11
    Case: 1:21-cv-02960 Document #: 1 Filed: 06/02/21 Page 12 of 21 PageID #:12




AliExpress, DHgate, etc. (“Infringing Websites” or “Infringing Webstores”). Each Defendant

targets consumers in the United States, including the State of Illinois, and has offered to sell and,

on information and belief, has sold and continues to sell counterfeit products that violate Plaintiffs’

intellectual property rights (“Counterfeit Products”) to consumers within the United States,

including the State of Illinois. Defendants have persisted in creating the Defendant Online Stores.

Internet websites like the Defendant Online Stores are estimated to receive tens of millions of visits

per year and to generate over $135 billion in annual online sales. According to an intellectual

property rights seizures statistics report issued by Homeland Security, the manufacturer’s

suggested retail price (MSRP) of goods seized by the U.S. government in fiscal year 2018, had

they been genuine, was nearly $1.4 billion, up from $1.2 billion in FY 2017. Internet websites like

the Defendant Online Stores are also estimated to contribute to tens of thousands of lost jobs for

legitimate businesses and broader economic damages such as lost tax revenue every year.

       27.     The Defendant Online Stores intentionally conceal their identities and the full scope

of their counterfeiting operations in an effort to deter Plaintiffs from learning Defendants’ true

identities and the exact interworking of Defendants’ illegal counterfeiting operations. Through

their operation of the Infringing Webstores, Defendants are directly and personally contributing

to, inducing and engaging in the sale of Counterfeit Products as alleged, often times as partners,

co-conspirators and/or suppliers. Upon information and belief, Defendants are an interrelated

group of counterfeiters working in active concert to knowingly and willfully manufacture, import,

distribute, offer for sale, and sell Counterfeit Products.

       28.     Upon information and belief, at all times relevant hereto, the Defendants in this

action have had full knowledge of Plaintiffs’ ownership of the EXPENDABLES trademark and




                                                  12
    Case: 1:21-cv-02960 Document #: 1 Filed: 06/02/21 Page 13 of 21 PageID #:13




Works, including its exclusive right to use and license such intellectual property and the goodwill

associated therewith.

       29.     Defendants often go to great lengths to conceal their identities by often using multiple

fictitious names and addresses to register and operate their massive network of Defendant Online

Stores. Upon information and belief, Defendants regularly create new websites and online

marketplace accounts on various platforms using the identities listed in Schedule A to the Complaint,

as well as other unknown fictitious names and addresses. Such Defendant Internet Store registration

patterns are one of many common tactics used by the Defendants to conceal their identities, the full

scope and interworking of their massive counterfeiting operation, and to avoid being shut down.

       30.     The counterfeit EXPENDABLES products for sale in the Defendant Online Stores

bear similarities and indicia of being related to one another, suggesting that the counterfeit

EXPENDABLES products were manufactured by and come from a common source and that, upon

information and belief, Defendants are interrelated. The Defendant Aliases also include other notable

common features, including use of the user name registration patterns, unique shopping cart

platforms, accepted payment methods, check-out methods, meta data, illegitimate SEO tactics,

HTML user-defined variables, domain redirection, lack of contact information, identically or

similarly priced items and volume sales discounts, similar hosting services, similar name servers,

and the use of the same text and images.

       31.     In addition to operating under multiple fictitious names, Defendants in this case and

defendants in other similar cases against online counterfeiters use a variety of other common tactics

to evade enforcement efforts. For example, counterfeiters like Defendants will often register new

online marketplace accounts under new aliases once they receive notice of a lawsuit. Counterfeiters

also often move website hosting to rogue servers located outside the United States once notice of a



                                                 13
    Case: 1:21-cv-02960 Document #: 1 Filed: 06/02/21 Page 14 of 21 PageID #:14




lawsuit is received. Rogue servers are notorious for ignoring takedown demands sent by brand

owners. Counterfeiters also typically ship products in small quantities via international mail to

minimize detection by U.S. Customs and Border Protection. The Department of Homeland Security

(DHS) in January 2020 issued a report on “Combating Trafficking in Counterfeit and Pirated

Goods.” The report notes that, although e-commerce has supported the launch of thousands of

legitimate businesses, e-commerce platforms, third-party marketplaces, and their supporting

intermediaries have also served as powerful stimulants for the trafficking of counterfeit and pirated

goods. Selling counterfeit and pirated goods through e-commerce platforms and related online

third-party marketplaces can be a highly profitable venture. For counterfeiters, production costs are

low, millions of potential customers are available online, transactions are convenient, and listing

goods on well-known platforms provides an air of legitimacy. Moreover, when sellers of illicit

goods are in another country, they are exposed to relatively little risk of criminal prosecution or

civil liability under current law enforcement and regulatory practices. USTR agrees that actions

should be taken to protect American consumers and businesses against the harm and losses inflicted

by counterfeiters.

        32.     Further, counterfeiters such as Defendants, typically operate multiple credit card

merchant accounts and third-party accounts, such as PayPal, Inc. ("PayPal") accounts, behind layers

of payment gateways so that they can continue operation in spite of Plaintiffs’ enforcement efforts.

Upon information and belief, Defendants maintain off-shore bank accounts and regularly move funds

from their PayPal accounts to off-shore bank accounts outside the jurisdiction of this Court. Indeed,

analysis of PayPal transaction logs from previous similar cases indicates that offshore counterfeiters

regularly move funds from U.S.-based PayPal accounts to China-based bank accounts outside the

jurisdiction of this Court.



                                                 14
     Case: 1:21-cv-02960 Document #: 1 Filed: 06/02/21 Page 15 of 21 PageID #:15




        33.     Upon information and belief, Defendants also deceive unknowing consumers by

using and/or infringing the EXPENDABLES Works and trademark without authorization within

the content, text, and/or meta tags of their websites to attract various search engines crawling the

Internet looking for websites relevant to consumer searches for EXPENDABLES products.

Additionally, upon information and belief, Defendants use other unauthorized search engine

optimization (SEO) tactics and social media spamming so that the Defendant Online Stores listings

show up at or near the top of relevant search results and misdirect consumers searching for genuine

EXPENDABLES products. Further, Defendants utilize similar illegitimate SEO tactics to propel

new domain names to the top of search results after others are shut down.

        34.     Defendants, without any authorization or license, have knowingly and willfully

infringed the EXPENDABLES trademark and Works in connection with the advertisement,

distribution, offering for sale, and sale of illegal products into the United States and Illinois over

the Internet. Each Defendant Internet Store offers shipping to the United States, including Illinois,

and, on information and belief, each Defendant has offered to sell infringing products into the

United States, including Illinois.

        35.     Defendants’ use of the EXPENDABLES trademark in connection with the

advertising, distribution, offering for sale, and sale of infringing products into Illinois, is likely to

cause and has caused confusion, mistake, and deception by and among consumers and is

irreparably harming Plaintiffs.


                                   COUNT I
                  FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

        36.     Plaintiffs repeat and incorporate by reference herein the allegations contained in

the above paragraphs of this Complaint.



                                                   15
    Case: 1:21-cv-02960 Document #: 1 Filed: 06/02/21 Page 16 of 21 PageID #:16




         37.   Defendants’ promotion, marketing, offering for sale, and sale of infringing

Expendables Products has created and is creating a likelihood of confusion, mistake, and deception

among the public as to the affiliation, connection, or association with Plaintiffs or the origin,

sponsorship, or approval of Defendants’ infringing products by Plaintiffs.

         38.   By using the EXPENDABLES trademark in connection with the sale of

unauthorized products, Defendants create a false designation of origin and a misleading

representation of fact as to the origin and sponsorship of the unauthorized products.

         39.   Defendants’ false designation of origin and misrepresentation of fact as to the origin

and/or sponsorship of the unauthorized products to the general public is a willful violation of

Section 43 of the Lanham Act, 15 U.S.C. § 1125.

         40.   Plaintiffs have no adequate remedy at law and, if Defendants’ actions are not

enjoined, Plaintiffs will continue to suffer irreparable harm to its reputation and the goodwill of its

brand.


                                 COUNT II
    VIOLATION OF ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT
                          (815 ILCS § 510, et seq.)

         41.   Plaintiffs repeat and incorporate by reference herein the allegations contained in the

above paragraphs of this Complaint.

         42.   Defendants have engaged in acts violating Illinois law including, but not limited to,

passing off their unauthorized products as those of Plaintiffs, causing a likelihood of confusion

and/or misunderstanding as to the source of their goods, causing a likelihood of confusion and/or

misunderstanding as to an affiliation, connection, or association with genuine products,

representing that their products have Plaintiffs’ approval when they do not, and engaging in other

conduct which creates a likelihood of confusion or misunderstanding among the public.


                                                  16
    Case: 1:21-cv-02960 Document #: 1 Filed: 06/02/21 Page 17 of 21 PageID #:17




       43.     The foregoing Defendants’ acts constitute a willful violation of the Illinois Uniform

Deceptive Trade Practices Act, 815 ILCS § 510, et seq.

       44.     Plaintiffs have no adequate remedy at law, and Defendants’ conduct has caused

Plaintiffs to suffer damage to its reputation and goodwill. Unless enjoined by the Court, Plaintiffs

will suffer future irreparable harm as a direct result of Defendants’ unlawful activities.

                                        COUNT III
                                 COPYRIGHT INFRINGEMENT

       45.     Plaintiffs repeat and incorporate by reference herein the allegations contained in the

above paragraphs of this Complaint.

       46.     The Expendable Films have significant value and have been produced and created

at considerable expense.

       47.     At all relevant times, Plaintiffs have been the holder of the pertinent exclusive rights

infringed by Defendants, as alleged hereunder, including but not limited to the copyrighted

Expendables Films, including derivative works. The Expendables Films are the subject of valid

Certificate of Copyright Registrations issued by the Register of Copyrights. (Exhibit 1).

       48.     The copyrighted films include a copyright notice advising the viewer that the

motion picture is protected by the Copyright Laws.

       49.     Each Defendant, without the permission or consent of the Plaintiffs, has, and

continues to sell online infringing derivative works of the copyrighted Expendables Films. Each

Defendant has violated Plaintiffs’ exclusive rights of reproduction and distribution. Each

Defendant’s actions constitute infringement of Plaintiffs’ exclusive rights protected under the

Copyright Act (17 U.S.C. §101 et seq.).




                                                 17
     Case: 1:21-cv-02960 Document #: 1 Filed: 06/02/21 Page 18 of 21 PageID #:18




          50.      The foregoing acts of infringement constitute a collective enterprise of shared,

overlapping facts and have been willful, intentional, and in disregard of and with indifference to

the rights of the Plaintiffs.

          51.      As a result of each Defendant’s infringement of Plaintiffs’ exclusive rights under

copyrights, Plaintiffs are entitled to relief pursuant to 17 U.S.C. §504 and to its attorneys’ fees and

costs pursuant to 17 U.S.C. §505.

          52.      The conduct of each Defendant is causing and, unless enjoined and restrained by

this Court, will continue to cause Plaintiffs great and irreparable injury that cannot fully be

compensated or measured in money. Plaintiffs have no adequate remedy at law. Pursuant to 17

U.S.C. §§502 and 503, Plaintiffs are entitled to injunctive relief prohibiting each Defendant from

further infringing Plaintiffs’ copyright and ordering that each Defendant destroy all unauthorized

copies.


                                        PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:

          1) That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

confederates, and all persons acting for, with, by, through, under, or in active concert with them

be temporarily, preliminarily, and permanently enjoined and restrained from:

          a. using the EXPENDABLES trademark or any reproductions, copies, or colorable

                imitations thereof in any manner in connection with the distribution, marketing,

                advertising, offering for sale, or sale of any product that is not an authorized

                Expendables Product or is not authorized by Plaintiffs to be sold in connection with the

                EXPENDABLES trademark and Works;




                                                    18
    Case: 1:21-cv-02960 Document #: 1 Filed: 06/02/21 Page 19 of 21 PageID #:19




       b. passing off, inducing, or enabling others to sell or pass off any product or not produced

           under the authorization, control, or supervision of Plaintiffs and approved by Plaintiffs

           for sale under the EXPENDABLES trademark and Works;

       d. further infringing the EXPENDABLES trademark and Works and damaging Plaintiffs’

           goodwill;

       e. shipping, delivering, holding for sale, transferring or otherwise moving, storing,

           distributing, returning, or otherwise disposing of, in any manner, products or inventory

           not authorized by Plaintiffs to be sold or offered for sale, and which bear the

           EXPENDABLES trademark or which are derived from Plaintiffs’ copyright in the

           Expendables Films; and

       f. using, linking to, transferring, selling, exercising control over, or otherwise owning the

           Online marketplace accounts, the Defendant Online Stores, or any other domain name

           or online marketplace account that is being used to sell products or inventory not

           authorized by Plaintiffs which bear the EXPENDABLES trademark or which are

           derived from Plaintiffs’ copyright in the Expendables Films;

       2) Entry of an Order that, upon Plaintiffs’ request, those in privity with Defendants and

those with notice of the injunction, including any online marketplaces such as eBay, Amazon,

WISH, and Alibaba Group Holding Ltd., Alipay.com Co., Ltd. and any related Alibaba entities

(collectively, “Alibaba”), social media platforms, Facebook, YouTube, LinkedIn, Twitter, Internet

search engines such as Google, Bing and Yahoo, web hosts for the Defendant Online Stores, and

domain name registrars, shall:

       a. disable and cease providing services for any accounts through which Defendants

           engage in the sale of products not authorized by Plaintiffs which bear the


                                                19
     Case: 1:21-cv-02960 Document #: 1 Filed: 06/02/21 Page 20 of 21 PageID #:20




               EXPENDABLES trademark or which are derived from Plaintiffs’ EXPENDABLES

               Works in the Expendables Films, including any accounts associated with the

               Defendants listed on Schedule A;

            g. disable and cease displaying any advertisements used by or associated with Defendants

               in connection with the sale of products not authorized by Plaintiffs which bear the

               EXPENDABLES trademark or which are derived from Plaintiffs’ EXPENDABLES

               Works in the Expendables Films; and

            h. take all steps necessary to prevent links to the Defendant accounts identified on

               Schedule A from displaying in search results, including, but not limited to, removing

               links to the Defendant accounts from any search index; and

            3) That Defendants account for and pay to Plaintiffs all profits realized by Defendants by

reason of Defendants’ unlawful acts herein alleged, and that the amount of damages for

infringement increased by a sum not exceeding three times the amount thereof as provided by 15

U.S.C. § 1117;

            4) For Judgment in favor of Plaintiffs against Defendants that they have: a) willfully

infringed Plaintiffs’ rights in its federally registered copyright pursuant to 17 U.S.C. §501; and b)

otherwise injured the business reputation and business of Plaintiffs by Defendants’ acts and

conduct set forth in this Complaint;

            5) For Judgment in favor of Plaintiffs against Defendants for actual damages or statutory

damages pursuant to 17 U.S.C. §504, at the election of Plaintiffs, in an amount to be determined

at trial;

            6) That Plaintiffs be awarded their reasonable attorneys’ fees and costs; and

            7) Award any and all other relief that this Court deems just and proper.


                                                    20
   Case: 1:21-cv-02960 Document #: 1 Filed: 06/02/21 Page 21 of 21 PageID #:21




DATED: June 2, 2021                         Respectfully submitted,

                                            /s/ Keith A. Vogt
                                            Keith A. Vogt (Bar No. 6207971)
                                            Keith Vogt, Ltd.
                                            111 West Jackson Boulevard, Suite 1700
                                            Chicago, Illinois 60604
                                            Telephone: 312-675-6079
                                            E-mail: keith@vogtip.com

                                            ATTORNEY FOR PLAINTIFFS




                                       21
